[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISQUALIFY
The defendant, Stephen G. Coppola, has filed a motion to compel the City of New Haven to provide counsel of his own choosing to represent him in this action. He also has moved to disqualify the law firm of Susman, Duffy and Segaloff, P.C. to defend him in the above matter because of an alleged conflict of interest.
The claims made by him do not establish that a conflict of interest does exist, and the arguments to support that claim are based upon speculation and conjecture. Connecticut General Statutes § 7-465, and7-101a imposed responsibility on a municipality to provide representation, and to protect a municipal employee from financial loss or expense.
The city in providing legal counsel to represent Stephen Coppola has properly acted under the statutory authority granted to the municipality. The city is not obligated to permit a municipal employee to select counsel of his own choosing.
The motion to disqualify the law firm of Susman, Duffy and Segaloff is denied.
_____________________ Howard F. Zoarski Judge Trial Referee CT Page 11339